Citation Nr: 1215453	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968, including service in the Republic of Vietnam.  He received the Combat Infantryman Badge. 

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to service connection for Type II diabetes mellitus.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In June 2011, the Board remanded this matter for further development.

As noted in the Board's June 2011 remand, during the April 2011 hearing the Veteran raised the issues of entitlement to service connection for a testicular disability and entitlement to an increased rating for eczema, generalized reaction.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have current diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113(b), 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2005, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for diabetes mellitus.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the December 2005 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in an April 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's April 2011 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for diabetes mellitus), informed the Veteran of the additional evidence that was necessary in order to substantiate his claim (i.e. medical evidence of a current diagnosis of diabetes mellitus), and asked him about any additional treatment for his claimed disability to ensure that all relevant records were obtained.  The Veteran provided testimony as to the symptoms of his claimed disability and the treatment received for such symptoms, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Further, the Board remanded the claim to obtain evidence (i.e. VA treatment records) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment for diabetes.  In addition, the Veteran was afforded a VA examination for diabetes mellitus and an opinion was obtained as to whether he currently has the disease.

In its June 2011 remand, the Board instructed the AOJ to obtain all relevant VA treatment records from the Yakima community based outpatient clinic for the period since July 2010, including any blood work results in March 2011.  The AOJ subsequently obtained all additional relevant VA treatment records.  Therefore, the AOJ substantially complied with the Board's June 2011 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

If a chronic disease is identified in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(d) (2011).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran served in Vietnam during the Vietnam Era and is, therefore, presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  He has reported on several occasions that he has been diagnosed as having diabetes mellitus which is related to in-service herbicide exposure.  He is competent to report a physician's diagnosis of diabetes, and the record does show that at times he has been reported as having diabetes.  However, these reports must be weighed against the objective evidence and their probative value must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

There is conflicting evidence as to whether the Veteran has current diabetes mellitus.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

Medical records dated in the years since the Veteran's service connection claim was received in December 2005 reveal that he has been found to have elevated glucose levels on several occasions and that he has been noted to be "diabetic," been provided counseling concerning a diabetic diet, been evaluated for various diabetes-related complications (e.g. vision problems), been given supplies to test his blood sugar levels, and been prescribed medication to protect the kidneys from diabetes (i.e. lisinopril).  Further, various diagnoses, including impaired fasting glucose, pre-diabetes, and diabetes, have been provided.  No further explanation or reasoning was provided for these diagnoses.

In a December 2006 letter, Rosa Maria Martinez, M.D. stated that the Veteran's medical problems included diabetes mellitus, which was acceptably controlled.  No further explanation or reasoning for this statement was provided.

In a June 2008 VA care management note, a VA physician noted that the Veteran denied having diabetes and that he did not in fact have the disease.   

The Veteran was afforded a VA examination for diabetes in October 2009.  He reported during the examination that diabetes had been present since 2006 and that he experienced symptoms such as numbness and tingling in his arms, urinary incontinence, poor vision, and erectile dysfunction.  He treated his diabetes with a diet that involved low sugar intake.  However, he had not experienced any episodes of diabetic ketoacidosis or hypoglycemia requiring hospitalization and had not visited a diabetic care provider for any such problems.

Examination revealed that all neurological findings were normal.  A comprehensive metabolic panel test was within normal limits and a urinalysis was negative for sugar. 

The physician who conducted the October 2009 VA examination concluded that a subjective factor in favor of a diagnosis of type II diabetes mellitus was the fact that one VA physician had previously provided such a diagnosis.  However, another physician subsequently reported that the Veteran did not have diabetes, there was no objective evidence of diabetes during the October 2009 VA examination, and the Veteran had not reported repetitive glucometer testing.

In December 2009, a VA physician reviewed the Veteran's medical records and opined that he had not been diagnosed as having diabetes mellitus.  She reasoned that according to the American Diabetic Association, diabetes mellitus was typically diagnosed by fasting plasma glucose, an oral glucose tolerance test, or a random plasma glucose test.  Medical literature reflected that diabetes was defined as a fasting blood sugar level of 126 or higher.  If a person's fasting plasma glucose level was between 100 and 125, then they would be considered as having pre-diabetes or impaired fasting glucose.  A plasma glucose level of 99 or lower was considered normal.

She noted that the Veteran had been tested for diabetes since 2003 and his fasting blood sugar levels had generally fluctuated between 90 and 110.  Such levels placed him in the pre-diabetic range.  Medical records dated from 2005 through 2008 reflected that he had been diagnosed as having impaired fasting glucose and that there was a family history of diabetes mellitus.  However, there was no evidence that he had formally been diagnosed as having type II diabetes mellitus and the most recent medical records only included the diagnosis of impaired fasting glucose.

Further, the Veteran had undergone an ophthalmological evaluation to rule out diabetic retinopathy.  The medical evidence failed to show any presence of retinal changes as a result of diabetes.  While there was evidence of a few elevated Accu-Chek readings, such as 135 in April 2007 and 137 in June 2008, it was unclear as to whether those readings were fasting readings.  Overall, he had only been diagnosed as having pre-diabetes or impaired fasting glucose and such problems were diet controlled.  There was no evidence of diabetic retinopathy.

Although the Veteran has reported on several occasions that he has been diagnosed as having diabetes, he has also provided statements to the contrary.  For example, during the April 2011 hearing he acknowledged that he had not yet been clearly diagnosed as having diabetes.

The diagnoses of diabetes found in the Veteran's medical records, including in Doctor Martinez's December 2006 letter, are of little, if any probative weight because they are not accompanied by any further explanations or reasoning.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).
 
The December 2009 opinion, however, was accompanied by a detailed rationale that was based upon a review of the Veteran's medical records; his reports and a history that was consistent with the evidence of record.  The opinion was further supported by a review of the medical literature.  Thus, this opinion is entitled to substantial probative weight.  See Id.  Indeed, it is the most probative evidence of record on the question of whether the Veteran has diabetes mellitus.

There is an absence of any testing supporting a diagnosis of diabetes, no evidence of diabetes during the October 2009 VA examination, and the most probative opinion is against a finding that the Veteran has current diabetes mellitus.  

The Veteran has at times reported diagnoses of diabetes.  While there are scattered reports of diabetes in the clinical record; the December 2009 examiner explained why he had never met the criteria for this diagnosis and did not have a formal diagnosis.  The most probative evidence is thus to the effect that the Veteran has not met the criteria for current diabetes at any time since submitting his claim.

The weight of the evidence is against finding of current diabetes and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for diabetes mellitus is denied.





_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


